SENTENCIA
El apelante, José Eduardo García Ciuro, resultó convicto por infracción al Art. 168 del Código Penal (recibo y transportación de bienes apropiados ilegalmente), 33 L.P.R.A. see. 4273.(1) En síntesis, el apelante ha hecho cier-*14tos señalamientos sobre la apreciación de la prueba por el tribunal a quo y la admisibilidad de cierta prueba de referencia. Impugna, además, como excesiva la pena impuesta.
I
Según se desprende de la exposición narrativa de la prueba, el Ministerio Público presentó cinco (5) testigos de cargo. La defensa por su parte no presentó evidencia.
El primer testigo de cargo fue el menor Darío Soto Figueroa. Este declaró no conocer al acusado, ni haberlo visto anteriormente. Alegó haberle mentido al Juez del Tribunal de Menores, Hon. Ramón A. Buitrago Iglesias, sobre lo ocurrido el día de los hechos, 19 de julio de 1985. Luego de esto, el menor se negó a seguir declarando. La defensa no contrainterrogó a este testigo.
En segundo lugar testificó el Sr. Luis A. Meléndez Rodríguez. Éste declaró que el 17 de julio de 1985 le hur-taron su vehículo Toyota Corolla 1984 del frente de su residencia. Volvió a ver su auto el día de los hechos en el Cuartel de Bayamón; éste se encontraba semidesmantelado. Desconoce a las personas que se apro-piaron de su auto. La defensa no lo contrainterrogó.
En tercer lugar declaró el Sr. Rafael Tellado González. Atestó que el 19 de julio de 1985, a eso de la media noche, conducía por la carretera de Río Piedras a Caguas rumbo a su residencia del barrio Guaraguao de Guaynabo. Regre-saba de un juego de baloncesto. Dijo que iba sólo en su camioneta Ford y delante de él viajaban su esposa y sus cuatro (4) hijos en una station wagon Fairmont, conducida por la primera. Expresó que ambos iban por el carril iz-quierdo y, de momento, “sintió un celaje” y vio que un auto impactó el auto de su esposa por el guardafango derecho. Expresó que al ver que el auto no se detuvo, lo siguió y lo forzó a detenerse fuera de la carretera. El que guiaba *15quedó pillado y el testigo vio dos (2) siluetas huyendo. Miró por su espejo retrovisor y vio fuego en la guagua de su familia, por lo que dio marcha atrás, pero ya era tarde. La guagua estaba incendiada. Expresó que el auto que im-pactó al vehículo conducido por su esposa era un Toyota blanco, cuyos ocupantes abandonaron el auto.(2) No hubo contrainterrogatorio de este testigo por parte de la defensa.
Luego declaró el Sr. Ángel L. Torres Bernard. Éste alegó conocer al menor Darío Soto Figueroa. Relató que Soto Figueroa le narró como él, en unión a un tal Carmelo y al apelante, había sufrido un accidente donde habían falle-cido cinco (5) personas. Nada más le dijo Soto Figueroa sobre el accidente.!3) Manifestó, además, que vio a los tres (3), incluyendo al apelante, en la plaza de Guaynabo y que todos habían llegado a pie a dicho lugar.
A preguntas de la defensa, el señor Torres Bernard de-claró que mientras estuvo en la plaza no vio ningún vehí-culo del cual el apelante, junto a los otros, hubiese salido o entrado. En ausencia de prueba de otras circunstancias te-nemos que concluir que este testimonio, en cuanto al ape-lante concierne, constituye prueba de referencia. Véanse: Regla 60(c) y Regla 61 de Evidencia de 1979 (32 L.P.R.A. Ap. IV).
Por último, testificó el agente Pedro Albino. Este de-claró, en síntesis, que como parte de la investigación sobre los hechos recibió información acerca del apelante a través de Darío Soto. Señaló que al encontrarse con el apelante “le leyó las advertencias y después se las dijo verbalmente. Que al momento de hacerle las advertencias estaba presente el entonces Sargento, Francisco Morales. Que luego de las advertencias el apelante le dijo ‘que él no había sido el que *16ocasionó el accidente descrito anteriormente, pero que sí él viajaba en el auto en compañía de los otros ocupantes’. También le dijo ‘que habían encontrado el carro cerca de su casa’ ”. (Énfasis suplido.) E.N.P., pág. 3.
Durante el contrainterrogatorio, la defensa se limitó a tratar de impugnar por omisión lo declarado por el agénte, por el hecho de que éste no incluyera en su informe de arresto las manifestaciones que le hiciera el apelante.(4)
El 16 de enero de 1986 el Tribunal Superior, Sala de Bayamón (Hon. Carmen Celinda Ríos, Juez),(5) luego de escuchar la prueba antes detallada y declarar sin lugar una solicitud de absolución perentoria, presentada por la defensa, declaró al apelante culpable y convicto por el de-lito de infracción al Art. 168 del Código Penal, supra. El tribunal a quo le impuso cinco (5) años de reclusión.(6)
De dicha sentencia el apelante acude ante este Tribunal para señalar la comisión de tres (3) errores por parte del tribunal de instancia.!7) Ambas partes han presentado sus respectivos alegatos. Resolvemos.
I — I I — I
En su primer señalamiento el apelante impugna la ad-misibilidad de la alegada admisión que éste le hiciera al *17agente Pedro Albino. En síntesis, el apelante arguye que el Estado no cumplió con su deber de probar la voluntariedad de la supuesta admisión hecha por el acusado al agente Albino.
Nuestro ordenamiento jurídico reconoce que las declara-ciones inculpatorias que hace un sospechoso en quien se ha centralizado una investigación criminal o imputado un de-lito serán admisibles sólo cuando el Ministerio Público de-muestre que el sujeto renunció voluntaria, consciente e in-teligentemente a su derecho a no incriminarse. Pueblo en interés menor J.A.B.C., 123 D.P.R. 551 (1989). Tal renuncia es consciente e inteligente cuando se le informa apropiada y eficazmente al sospechoso sobre su protección constitu-cional contra la autoincriminación, "incluyendo la adver-tencia crucial de que cualquier manifestación que haga al respecto podrá ser usada en su contra en un proceso criminal”. (Énfasis en el original.) Pueblo en interés menor J.A.B.C., supra, pág. 562. Véanse, también: Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 776 (1965). Al Estado le corres-ponde la carga de demostrar que se hicieron las adverten-cias de rigor y que la renuncia del sospechoso fue voluntaria e inteligente. Pueblo v. Pellot Pérez, 121 D.P.R. 791 (1988).
Para que el Ministerio Público cumpla con el deber de probar que la renuncia del derecho contra la autoincrimi-nación fue voluntaria, consciente e inteligente, hemos exi-gido que se "desfile prueba detallada sobre las advertencias específicas que se le hicieron al sospechoso y sobre las con-diciones imperantes en el momento en que éste hizo la ad-misión o confesión ...”. (Énfasis en el original.) Pueblo v. Ruiz Bosch, supra, pág. 776. Es decir, “antes de que el Mi-nisterio Fiscal presente prueba sobre la admisión o confe-sión extrajudicial realizada por un imputado de delito, éste viene en la obligación de desfilar prueba detallada y espe-cífica sobre los aspectos a los que hemos hecho referencia *18anteriormente”. (Énfasis en el original.) íd., pág. 777.(8) Se-gún dijéramos en Pueblo v. Ruiz Bosch, supra, esa es la única forma en que un tribunal puede determinar, a base del criterio de la totalidad de las circunstancias, si la re-nuncia “ ‘fue voluntaria, consciente e inteligente’ ”. íd., pág. 776.
hH
En este caso no surge del testimonio del agente Albino ni de la prueba desfilada por el Estado, según se recogen en la exposción narrativa de la prueba, cuáles fueron las advertencias específicas que se le hicieron al apelante Gar-cía Ciuro antes de que éste prestara la alegada declaración incriminatoria. El Ministerio Fiscal, mediante el testimo-nio del agente Albino, se limitó a probar únicamente y de forma general que se le habían leído las advertencias al apelante.!9) No se probó, conforme manda la doctrina, la voluntariedad de las admisiones hechas por el acusado. El Ministerio Público no descargó con el peso de la prueba que le impusimos en Pueblo v. Ruiz Bosch, supra. Las admisio-nes hechas por el apelante García Ciuro ante el agente Albino eran inadmisibles, por lo que erró el tribunal al permitirlo.
Por otro lado, debemos evaluar si dicha actuación judicial errónea acarrea la revocación de la sentencia apelada. Para ello resulta pertinente examinar primero la Regla 4 de Evidencia que dispone lo siguiente:
No se dejará sin efecto una determinación de admisión de *19evidencia ni se revocará sentencia o decisión alguna por motivo de admisión errónea de evidencia a menos que:
(1)La evidencia fue erróneamente admitida a pesar de la oportuna y correcta objeción de la parte perjudicada por la ad-misión, y
(2)el tribunal que considera el efecto de la admisión errónea entiende que ésta fue factor decisivo o sustancial en la senten-cia o decisión cuya revocación se solicita. (Énfasis suplido.) 32 L.P.R.A. Ap. IV.
Hemos señalado que la transcrita Regla 4 de Evidencia, al exigir la “oportuna y correcta objeción”, persigue “evitar que los tribunales de instancia incurran innecesariamente en errores relativos a la admisión de evidencia al contar éstos, a tiempo, con una correcta exposición del derecho aplicable conforme el mejor criterio y conocimiento de los abogados de las partes”. (Énfasis suplido.) Pueblo v. Ruiz Bosch, supra, pág. 782. Luego que la parte afectada de-muestre que interpuso “oportuna y correcta objeción” a la errónea admisión de evidencia, le compete entonces al tribunal apelativo evaluar si dicha admisión errónea consti-tuye un “ ‘factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita’ ”. Id.(10)
En este caso no se cumple con el primero de los dos (2) requisitos que establece la Regla 4 de Evidencia, supra, para que se pueda dejar sin efecto o se pueda revocar la sentencia apelada. Ni de la exposición narrativa de la prueba ni de los autos originales surge que la defensa haya interpuesto “ ‘oportuna y correcta objeción’... a la evidencia sobre la admisión. Dicha situación hace inaplicable la ci-tada Regla 4 [de Evidencia] a los hechos de este caso”. (Én-fasis suprimido.) Pueblo v. Ruiz Bosch, supra, pág. 783.
Sin embargo, en Pueblo v. Ruiz Bosch, supra, pág. 783, resolvimos que “[d]ebemos, obligatoriamente, considerar las disposiciones de la Regla 6 de Evidencia, ante, la cual *20establece en lo pertinente, que nada de lo dispuesto en la antes transcrita Regla 4 ‘impedirá que un tribunal apela-tivo considere errores crasos y perjudiciales de admisión ... de evidencia, a pesar de no haber mediado oportuna obje-ción, cuando el no corregir dichos errores resulte en un fra-caso de la justicia’ ”. (Énfasis en el original.(11)
Ciertamente, la admisión equivocada de las declaracio-nes incriminatorias del apelante constituye un error “craso y perjudicial”. Pueblo v. Ruiz Bosch, supra, pág. 784 y págs. 783-784 esc. 6. Éste constituye lo que se conoce como un error constitucional. (12) La doctrina señala que ante errores de esta naturaleza “que puedan conllevar menos-cabo de derechos constitucionalmente protegidos, como lo es el de auto-incriminación, el peso de probar que la eviden-cia erróneamente admitida no fue perjudicial, recae sobre la parte que se benefició del error cometido”. (Énfasis suplido.) Pueblo v. Pellot Pérez, supra, págs. 803-804. Véase Chapman v. California, 386 U.S. 18 (1967). Se ha sostenido, además, que cuando se trate de un “error cons-titucional”, para que éste sea considerado como “no perju-dicial” (harmless) por el tribunal apelativo, dicho foro tiene que estar convencido de ello más allá de duda razonable. Chapman v. California, supra, pág. 25.
El marco de referencia, a los fines de resolver cuándo un error “craso y perjudicial” en la admisión de evidencia ame-rita la revocación de una sentencia con el fin de evitar “un fracaso de la justicia”, es el siguiente:
*21si —independientemente de la existencia del error “craso y per-judicial” y la influencia que el mismo pudo tener sobre el juzga-dor de los hechos— el resultdo del caso y la totalidad de las circunstancias en que se dio el mismo resultan ser compatibles con el ideal básico de justicia imperante en nuestra jurisdicción; esto es, la consecución de un “resultado” (sentencia) correcto en derecho luego de la celebración de un proceso justo e imparcial en que se observaron, cuando menos, las garantías mínimas del debido procedimiento de ley. (Énfasis en el original.) Pueblo v. Ruiz Bosch, supra, pág. 787.
Luego de analizar cuidadosamente la exposición narra-tiva de la prueba desfilada a nivel de instancia y los argu-mentos esbozados por el Estado ante este Tribunal, no es-tamos convencidos “más allá de duda razonable’(13) de que la sentencia apelada deba sostenerse. En este caso el Mi-nisterio Fiscal no desfiló ninguna prueba independiente de las admisiones del apelante que conectaran a éste con la comisión del delito imputado. (14)
En virtud de lo antes expuesto, resolvemos que el Mi-nisterio Público no descargó adecuadamente su obligación de demostrar más allá de duda razonable que la admisión errónea de las declaraciones del apelante constituyó un error “no perjudicial”.!15) En consecuencia, procede que re-voquemos la sentencia apelada y declaremos al apelante no culpable del delito que le fue imputado.
Lo antes resuelto hace innecesaria la discusión de los otros señalamientos de error presentados por el apelante.
*22IV
Por los fundamentos antes expuestos, se revoca la sen-tencia apelada y se dicta otra declarando no culpable al apelante.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García disintió mediante opinión escrita, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General

(1) La acusación contra el apelante se expone de la forma siguiente:
“Allá en o para el día 19 de julio de 1985 y en Guaynabo, P.R., que forma parte del Tribunal Superior de P.R., Sala de Bayamón, P.R. el referido acusado Jose E. García Ciuro, voluntaria, maliciosa y criminalmente, vendió, recibió, compró, retuvo y/o dispuso de un bien mueble consistente en un auto Toyota Corolla, modelo 1984, tablilla número 96J886, valorado en $8,000.00, perteneciente al Sr. Luis A. Melendez Rodriquez, a sabiendas de que el mismo había sido obtenido de forma ilícita, o sea, mediante el delito de apropiación ilegal.”


(2) Cabe señalar, además, que a consecuencia de dicho accidente, tanto la esposa como los cuatro (4) hijos del señor Tellado González resultaron muertos.


(3) Tampoco declaró sobre hecho alguno que conecte al apelante con el delito imputado.


(4) En el redirecto el agente Albino justificó tal omisión señalando que no puso las manifestaciones del apelante en su informe y sí las de Darío Soto, debido a que éste último era el testigo para someter el caso. Prefirió consultar al Fiscal sobre lo que se podía hacer con estas manifestaciones.


(5) El acusado renunció a su derecho de juicio por jurado.


(6) Al apelante se le denegaron los beneficios de una sentencia suspendida luego del tribunal examinar a quo el informe presentencia.


(7) “1. Erró el Honorable Tribunal de Instancia al admitir en evidencia prueba de referencia y al admitir en evidencia una supuesta admisión que no fue corrobo-rada por la prueba desfilada.
“2. Erró el Honorable Tribunal de Instancia al sentenciar al acusado por la infracción al Artículo 168 del Código Penal a cinco (5) años de reclusión,'sin que mediara moción ni vista sobre agravantes.
“3. Erró el Honorable Tribunal de Instancia al declarar culpable al acusado con una prueba que no estableció su culpabilidad más allá de toda duda razonable.” Alegato del apelante, págs. 5-6.


(8) El Gobierno debe demostrar que se hicieron correctamente las advertencias de rigor, que el sospechoso las entendió, y que sin coacción alguna por parte de las autoridades optó por declarar. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, pág. 98.


(9) En Pueblo en interés menor J.A.B.C., 123 D.P.R. 551, 562 esc. 6 (1989), ad-vertimos que “[l]os funcionarios del Estado no cumplen con su obligación de infor-marle al sospechoso o acusado de su derecho contra la autoincriminación en una ‘forma eficaz’, haciendo dichas advertencias en forma mecánica con el único propósito de cumplir con el requisito de las advertencias”. (Énfasis en el original.)


(10) En Pueblo v. Mangual Hernández, 111 D.P.R. 136, 145 (1981), señalamos que el criterio para determinar si un error en la admisión de evidencia acarrea revocación “es determinar si, de no haberse cometido el error, probablemente el re-sultado hubiera sido distinto”.


(11) En Pueblo v. Ruiz Bosch, supra, págs. 783-784, señalamos el hecho de que “[n]o puede perderse de vista que la omisión en que incurre un abogado al no objetar una prueba que era inadmisible en evidencia puede ser el producto de variadas y diversas razones. Ello, entre otras, puede ser consecuencia de una estrategia forense legítima como también puede ser el resultado de una táctica forense ‘ilegítima’. Dicha omisión, por otro lado, puede adicionalmente deberse tanto al desconocimiento del derecho aplicable por el abogado de la parte como también es factible que ello sea el resultado de un informado error de juicio”. (Escolios omitidos.)


(12) El “error constitucional” se refiere a errores en la admisión de prueba que afecten derechos constitucionales de la parte afectada. Pueblo v. Pellot Pérez, 121 D.P.R. 791 (1988).


(13) Chapman v. California, 386 U.S. 18 (1967).


(14) El delito de “recibo de bienes apropiados ilegalmente” requiere para su con-figuración que se prueben los elementos siguientes: (1) que los bienes habían sido robados por otra persona; (2) que el acusado los recibió o compró de otra persona; (3) que al comprarlos o recibirlos sabía que habían sido robados, y (4) que los compró o recibió con un fin malicioso. Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991); El Pueblo v. Acevedo, 18 D.P.R. 236, 238 (1912).
En caso de que hubieran podido ser presentadas válidamente en evidencia, tenemos serias dudas de que las referidas admisiones, por sí solas, sean suficientes para establecer todos los elementos del delito imputado al apelante.


(15) El error “no perjudicial” es aquel que no contribuyó al veredicto obtenido. Chapman v. California, supra.